Holden, J.,
delivered the opinion of the court.
It is suggested that we erred in our former opinion in this case, and several reasons are assigned why our decision is erroneous. We desire to correct the statement in the opinion wherein we inadvertently said that the inquiry was whether the superintendent of the county or “trustees of the district,” etc., when we should have said “county school hoard,” instead of trustees.
The authorities cited by appellant are not controlling here, because, even though the districts might be consolidated, or new territory added to a district, it could not be done by the action alone of the authorities of one of the districts, or alone of the new territory, in another county, as was attempted in this case.
As to the collateral attack on the consolidated district, we answer that the attempted act of consolidation was void and subject to attack.

Overruled.